Title: To James Madison from William C. C. Claiborne, 1 September 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


1 September 1804, New Orleans. “I have this moment received from Captain Turner, Commandant at Nachitoches, the enclosed letter from a Mr. Davenport to Doctor Sibley, and hasten to transmit it to you.
“This letter appears in some degree to confirm the information heretofore given by Captain Turner, (already forwarded to the Department of State) relative to a decree of the Spanish Government encouraging the escape of Slaves from the service of their masters.”
